           Case 3:18-cv-02791-EMC Document 74 Filed 01/18/19 Page 1 of 3


 1   MARK D. SELWYN (SBN 244180)                    ANGELA L. DUNNING (SBN 212047)
     mark.selwyn@wilmerhale.com                     adunning@cooley.com
 2
     THOMAS G. SPRANKLING (SBN 294831)              JOHN PAUL OLEKSIUK (SBN 283396)
     thomas.sprankling@wilmerhale.com               jpo@cooley.com
 3                                                  COOLEY LLP
     WILMER CUTLER PICKERING                        3175 Hanover Street
 4     HALE AND DORR LLP                            Palo Alto, CA 94303-1130
     950 Page Mill Road                             Telephone: (650) 843-5000
 5   Palo Alto, California 94304                    Facsimile: (650) 849-7400
     Telephone: (650) 858-6000
 6                                                  WILLIAM G. GAEDE, III (SBN 136184)
     DAVID C. MARCUS (SBN 158704)                   wgaede@mwe.com
 7
     david.marcus@wilmerhale.com                    BHANU K. SADASIVAN (SBN 233429)
 8   WILMER CUTLER PICKERING                        bsadasivan@mwe.com
       HALE AND DORR LLP                            MCDERMOTT WILL & EMERY LLP
 9                                                  275 Middlefield Road, Suite 100
     350 South Grand Avenue, Suite 2100
                                                    Menlo Park, CA 94025
     Los Angeles, CA 90071                          Telephone: (650) 815-7400
10
     Telephone: (213) 443-5300
11                                                  Attorneys for 23andMe, Inc
     Attorneys for Defendants
12   Ancestry.com DNA, LLC, Ancestry.com
     Operations Inc., and Ancestry.com LLC
13

14
                                   UNITED STATES DISTRICT COURT
15
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                         SAN FRANCISCO DIVISION
17

18                                                   Case No. 3:18-cv-02791-EMC
     23ANDME, INC.,
19
                                                      JOINT STIPULATION REGARDING
                           Plaintiff,                 AMENDED PLEADING
20
            v.
21
     ANCESTRY.COM DNA, LLC,
22   ANCESTRY.COM OPERATIONS INC., and
     ANCESTRY.COM LLC,
23
                           Defendants.
24

25

26

27

28




     Case No. 3:18-cv-002791-EMC                                                  Joint Stipulation
            Case 3:18-cv-02791-EMC Document 74 Filed 01/18/19 Page 2 of 3


 1          Pursuant to Federal Rule of Civil Procedure 15(a)(2), Defendants Ancestry.com DNA, LLC,

 2   Ancestry.com Operations Inc., and Ancestry.com LLC (collectively, “Ancestry”) and Plaintiff

 3   23andMe, Inc. (“23andMe”), by and through their respective counsel of record, hereby stipulate as

 4   follows:

 5          WHEREAS, 23andMe filed its First Amended Complaint on November 30, 2018 (Dkt. No.

 6   68);

 7          WHEREAS, on December 12, 2018, Ancestry filed its Answer, Defenses, and Counterclaims

 8   in response to 23andMe’s First Amended Complaint (Dkt. No. 69);

 9          WHEREAS, on January 4, 2019, Ancestry filed a First Amended Answer, Defenses, and

10   Counterclaims in response to 23andMe’s First Amended Complaint (Dkt. No. 71);

11          WHEREAS, Ancestry wishes to file a Second Amended Answer, Defenses, and

12   Counterclaims to include an additional affirmative defense to the allegations set forth in 23andMe’s

13   First Amended Complaint;

14          WHEREAS, 23andMe has provided its written consent to Ancestry filing a Second Amended

15   Answer, Defenses, and Counterclaims;

16          WHEREAS, 23andMe and Ancestry agree that 23andMe will respond to Ancestry’s Second

17   Amended Answer, Defenses, and Counterclaims within 14 days after service of the Second Amended

18   Answer, Defenses, and Counterclaims, as required Federal Rule of Civil Procedure 15(a);

19          NOW THEREFORE, the parties agree and stipulate as follows:

20          1.      Ancestry shall be permitted to file a Second Amended Answer, Defenses, and

21   Counterclaims.

22          2.      23andMe shall answer, move, or otherwise respond to the Second Amended Answer,

23   Defenses, and Counterclaims filed by Ancestry within 14 days after service of the Second Amended

24   Answer, Defenses, and Counterclaims, as required Federal Rule of Civil Procedure 15(a).

25

26

27

28


     Case No. 3:18-cv-02791-EMC                                                            Joint Stipulation
                                                      1
           Case 3:18-cv-02791-EMC Document 74 Filed 01/18/19 Page 3 of 3


 1   DATED: January 18, 2019                            Respectfully submitted,

 2   By: /s/ Angela L. Dunning                          By: /s/ Mark D. Selwyn
         Angela L. Dunning (SBN 212047)                 Mark D. Selwyn (CA SBN 244180)
 3       adunning@cooley.com                            mark.selwyn@wilmerhale.com
         John Paul Oleksiuk (SBN 283396)                Thomas G. Sprankling (CA SBN 294831)
 4       jpo@cooley.com                                 thomas.sprankling@wilmerhale.com
         COOLEY LLP                                     WILMER CUTLER PICKERING
 5       3175 Hanover Street                            HALE AND DORR LLP
         Palo Alto, CA 94303-1130                       950 Page Mill Road
 6       Telephone: (650) 843-5000                      Palo Alto, CA 94304
         Facsimile: (650) 849-7400                      Telephone: (650) 858-6000
 7                                                      Facsimile: (650) 858-6100
          William G. Gaede, III (SBN 136184)
 8        wgaede@mwe.com                                David C. Marcus (CA SBN 158704)
          Bhanu K. Sadasivan (SBN 233429)               david.marcus@wilmerhale.com
 9        bsadasivan@mwe.com                            WILMER CUTLER PICKERING
          Sami Sedghani (SBN 280437                     HALE AND DORR LLP
10        ssedghani@mwe.com                             350 South Grand Avenue, Suite 2100
          MCDERMOTT WILL & EMERY LLP                    Los Angeles, CA 90071
11        275 Middlefield Road, Suite 100               Telephone: (213) 443-5300
          Menlo Park, CA 94025                          Facsimile: (213) 443-5400
12        Telephone: (650) 815-7400
          Facsimile: (650) 815-7401                     William F. Lee (pro hac vice)
13                                                      william.lee@wilmerhale.com
          Attorneys for 23andMe, Inc.                   WILMER CUTLER PICKERING
14                                                         HALE AND DORR LLP
                                                        60 State Street
15                                                      Boston, MA 02109
                                                        Telephone: (617) 526-6000
16                                                      Facsimile: (617) 526-5000
17                                                      Brittany Blueitt Amadi (pro hac vice)
                                                        brittany.amadi@wilmerhale.com
18                                                      WILMER CUTLER PICKERING
                                                           HALE AND DORR LLP
19                                                      1875 Pennsylvania Avenue NW
                                                        Washington, DC 20006
20                                                      Telephone: (202) 663-6000
                                                        Facsimile:
                                                                DI(202)
                                                                   STR 663-6363
21                                                           ES          ICT
                                                          A T                C Ancestry.com DNA, LLC,
                                                        TAttorney for Defendants
                                                                               O




22
                                                S




                                                        Ancestry.com Operations Inc., and Ancestry.com
                                                                                U
                                               ED




                                                        LLC
                                                                                 RT




23
                                                                    TED
                                           UNIT




                                                             GRAN
24
                                                                                      R NIA




25                                                                           en
                                                                     d M. Ch
                                           NO




                                                                 dwar
                                                         Judge E
                                                                                      FO




26
                                               RT




                                                                                  LI




                                                    ER
                                                H




                                                                               A




27                                                                                C
                    DATED: 1/18/2019                     N                 F
                                                             D IS T IC T O
28                                                                 R

     Case No. 3:18-cv-02791-EMC                                                               Joint Stipulation
                                                    2
